Citation Nr: 1207210	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-24 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the postoperative residuals of a right medial meniscus tear and chondromalacia patella.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The Veteran had active service from July 1991 to February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The case was previously before the Board in December 2007 and June 2010, when it was remanded to provide the appellant with the required notices, to obtain medical records, to have the Veteran examined, and for further adjudication.  The Board finds that the necessary and requested development has been completed.  Specifically, in January 2011, the agency of original jurisdiction (AOJ) sent the Veteran a duty-to-assist letter on the TDIU issue.  That letter also notified her of her opportunity to identify or submit additional evidence to support her claims.  Also, in January 2011, a copy of the October 2009 VA X-ray study report was received.  Subsequent imaging studies are also of record.  Further, in November 2010, the Veteran had VA examinations and opinions as to employability were obtained.  The AOJ reviewed the evidence garnered and readjudicated the claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence developed on remand showed the Veteran had another right knee surgery in May 2011.  Private clinical notes following the surgery show continued pain.  However, neither the private nor the VA clinical notes show how the post-surgical pain affected knee motion and other functions.  Consequently, the case must again be remanded to determine the extent of the post surgical disability.  

The Board also notes that clinical notes indicate the service-connected sinusitis may be symptomatic.  Since the case is being remanded and all service-connected disabilities must be considered in a TDIU claim, current VA examinations are desirable.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims folder a complete copy of all VA clinical records following the May 2011 surgery.  

2.  The AOJ should ask the Veteran to identify any other care providers who may have treated her since May 2011.  Any records not already in evidence should be obtained and associated with the claims folder.  

3.  The Veteran should be scheduled for a VA examination of her knees.  The entire claims folder and a copy of this Remand must be made available to and be reviewed by the examiner prior to the examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing prior to completion of the report.  The physician should provide complete rationale for all conclusions reached and should specifically express an opinion on the following questions:  

a.  What is the range of knee motion, describing any limiting factors?  If the veteran experiences pain on motion, the physician should express an opinion as to the credibility of the complaints and specify the evidence on which he bases his assessment.  The doctor should report at what point in the range of motion any pain appears and how it affects motion.  

b.  Describe all functional loss affecting the knees including more movement than normal (instability), any locking, weakened movement, fatigability and lack of endurance, incoordination, swelling, deformity, atrophy of disuse, disturbance of locomotion or interference with weight bearing.  If possible, the examiner should describe the functional impairment in terms of the degree of additional range-of-motion lost.  

3.  The Veteran should be scheduled for a VA examination for rhinitis and sinusitis.  Any indicated tests or studies should be done.  The examiner should express an opinion as to whether it is at least as likely as not ( a 50 percent or more probability) that the Veteran experiences non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and, if so, how many episodes per year.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If a determination remains unfavorable to the veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The veteran and her representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


